        Case 3:12-cr-30048-MGM Document 152 Filed 05/20/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal Case No. 12-cr-30048-MGM
                                             )
LAVON PEMBERTON,                             )
         Defendant.                          )

                 ORDER TO DETAIN DEFENDANT FOR VIOLATIONS OF
                      CONDITIONS OF SUPERVISED RELEASE

       The defendant, Lavon Pemberton (“Defendant”) was on supervised release under

conditions, including the usual condition that he not commit another local, state or federal crime.

On or around May 15, 2020, the Massachusetts State Police arrested Defendant and notificied

him he would be charged with distributing a Class B drug; distributing a Class D drug; carrying a

loaded firearm; possession of a large capacity weapon or feeding device; possession of

ammunition without a FID card; unlawful possession of a firearm (third offense); and resisting

arrest.1 A Massachusetts State Police officer stopped Defendant on the Massachusetts turnpike

on May 15, 2020 after observing him travelling at a speed estimated to be around 100 miles per

hour. When an officer searched the car, he found a Ruger SR9 loaded with a 17-round magazine

containing 8 9MM hollow point bullets and 8 9MM metal jacket rounds, including one in the

chamber. The gun was located in the car in a position that put it within reach of the driver. The

officer also found $5,720 and marijuana. After being read his Miranda rights, Defendant stated

that he planned on selling the marijuana, and he identified substances packaged in small bags

that were found on the ground where he exited the car as cocaine and ecstasy. Defendant was


1
 The petition alleges other violations, including that Defendant was stopped in Vermont in April
2020 in the company of Aaron Smith, an individual previously convicted of a felony in this
court. Defendant did not have permission from his supervising probation officer to travel to
Vermont or to associate with Mr. Smith. The decision to detain Defendant is based principally
on the circumstances of his May 15, 2020 arrest.
                                                 1
         Case 3:12-cr-30048-MGM Document 152 Filed 05/20/20 Page 2 of 2



released on $2,000 bail and told he would have to appear in the Dudley District Court to respond

to charges that would be filed arising from the arrest.

       Defendant self-surrendered and appeared in this court on May 19, 2020. The court

informed Defendant of the nature of the alleged violations of the conditions of his supervised

release. The government moved orally for detention. After hearing from the parties, I ordered,

subject to Defendant’s right to a preliminary hearing, that he be detained pending a final

revocation hearing because, in view of his possession of a loaded firearm in conjunction with his

admitted intention to distribute a controlled substance while on supervised release, he had not

shown by clear and convincing evidence that he would not pose a danger to any other person or

to the community if released pending a final revocation hearing. See Fed. R. Crim P. 32.1(6).

                                  Directions Regarding Detention

       Defendant is committed to the custody of the Attorney General or a designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or held in custody pending appeal. The defendant must be

afforded a reasonable opportunity to consult privately with defense counsel. On order of the

United States Court or on request of an attorney for the Government, the person in charge of the

corrections facility must deliver the defendant to the United States Marshal for a court

appearance.

Dated: May 20, 2020

                                                      BY THE COURT:

                                                      /s/ Katherine A. Robertson
                                                      KATHERINE A. ROBERTSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
